DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negate(250)d by the manner in which the invention was made.

Claim(s) 1,3,6-9,21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaode (CN 105892221, examiner uses machine translation, hereinafter Chaode) in view of Abe (USPGPUB DOCUMENT: 2018/0308957, hereinafter Abe).


Re claim 1 Chaode discloses in Fig 18 a thin film transistor (TFT) apparatus comprising:
a gate(250) comprising metal[pg 7, para 4];
a semiconductor body(450)[pg8, para5]; 
insulating structure (300) between the gate(250) and the semiconductor body(450)[pg8, para5] and adjacent to a mid-section(453) of the semiconductor body(450)[pg8, para5], 
wherein the TFT apparatus is a back-gate(250)d TFT apparatus where the source[pg 9, para8] is at least in part coplanar with the drain[pg 9, para8], and the gate(250) is non-coplanar with the source[pg 9, para8] and the drain[pg 9, para8]; and
a source[pg 9, para8] adjacent to a first end(451) of the semiconductor body(450)[pg8, para5] and a drain[pg 9, para8] adjacent to a second end(452) of the semiconductor body(450)[pg8, para5], wherein the first end(451), the mid-section(453), and the second end(452) define a recess(recess formed by 451/452/453) within the semiconductor body(450)[pg8, para5], wherein the recess(recess formed by 451/452/453) is opposite the mid-section(453) from the gate(250).

Chaode does not disclose two or more dielectric structures (300) between the gate(250) and the semiconductor body(450)[pg8, para5] and adjacent to a mid-section(453) of the semiconductor body(450)[pg8, para5], wherein the two or more dielectric structures comprise at least a first dielectric structure having a first bandgap and a second dielectric structure having a second bandgap, the first bandgap being different from the second bandgap,

Abe discloses in Fig 1A  two or more dielectric structures (MZ1/MZ2/MZ3H of Abe), wherein the two or more dielectric structures comprise at least a first dielectric structure having a first bandgap and a second dielectric structure having a second bandgap, the first bandgap being different from the second bandgap, (the silicon oxide film has a bandgap larger than the bandgap of the silicon nitride film)[0099],

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Abe to the teachings of Cho in order to improve reliability [0005, Abe].  In doing so, two or more dielectric structures (MZ1/MZ2/MZ3H of Abe) between the gate(250 of Chaode) and the semiconductor body(450)[pg8, para5 of Chaode] and adjacent to a mid-section(453 of Chaode) of the semiconductor body(450)[pg8, para5 of Chaode],


Re claim 3 Chaode and Abe disclose the TFT apparatus of claim 1, further comprising:
a structure comprising passivation material(700) at least in part within the recess(recess formed by 451/452/453).

Re claim 6 Chaode and Abe disclose the TFT apparatus of claim 1, wherein the two or more dielectric structures have a combined thickness of at least 5 nanometers (5-13nm)[0143 of Abe].

Re claim 7 Chaode and Abe disclose the TFT apparatus of claim 1, wherein the two or more dielectric
structures(MZ1/MZ2/MZ3H of Abe)] have a combined breakdown voltage of at least 1 megavolt/cm.


Regarding the limitation “wherein the two or more dielectric structures have a combined breakdown voltage of at least 1 megavolt/cm” this is considered a statement of the inherent properties and/or functions of the device or method. The prior art of Cho and Abe anticipates or renders obvious the claimed limitation.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP2112.02.


Re claim 8 Chaode and Abe disclose the TFT apparatus of claim 1, wherein the two or more dielectric structures (MZ1/MZ2/MZ3H of Abe)] have a combined dielectric constant of at least 15.

Regarding the limitation “wherein the two or more dielectric structures have a combined dielectric constant of at least 15” this is considered a statement of the inherent properties and/or functions of the device or method. The prior art of Cho and Abe anticipates or renders obvious the claimed limitation.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP2112.02.

Re claim 9 Chaode and Abe disclose the TFT apparatus of claim 1, wherein: the two or more dielectric structures(MZ1/MZ2/MZ3H of Abe) of ABe] includes: at least the first dielectric structure comprising a first material (SiO) [0099 of Abe], the second dielectric structure comprising a second material (SiN) [0099 of Abe], and a third dielectric structure comprising the first material(SiO) [0099 of Abe]; and the second dielectric structure is to separate the first dielectric structure and the third dielectric structure[0099 of Abe].


Re claim 21 Chaode discloses in Fig 18 a thin film transistor (TFT) apparatus, comprising:
a gate(250) comprising metal[pg 7, para 4];
insulating layer(300)  over the gate(250);
a semiconductor body(450)[pg8, para5] over the one or more dielectric layers, the semiconductor body(450)[pg8, para5] comprising a mid-section(453), a first end(451) extending over the mid-section(453), and a second end(452) extending over the mid-section(453), the mid-section(453), first end(451), and second end(452) defining a recess(recess formed by 451/452/453) within the semiconductor body(450)[pg8, para5], wherein the mid-section(453) is between the gate(250) and the recess(recess formed by 451/452/453);
a source[pg 9, para8] on the first end(451); and
a drain[pg 9, para8] on the second end(452).

Chaode does not disclose one or more dielectric layers(300)  over the gate(250);

Abe discloses in Fig 1A  one or more dielectric layers(MZ1/MZ2/MZ3H of Abe)  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Abe to the teachings of Cho in order to improve reliability [0005, Abe].  In doing so, one or more dielectric layers(MZ1/MZ2/MZ3H of Abe)  over the gate(250 of Chaode);



Re claim 22  Chaode and Abe disclose the TFT apparatus of claim 21, wherein an entirety of the source[pg 9, para8] and an entirety
of the drain[pg 9, para8] are over the first and second end(452)s, respectively.

Re claim 23 Chaode and Abe disclose the TFT apparatus of claim 21, further comprising a material (material inside or along the recess of semiconductor is the semiconductor of 451/452/453, therefore semiconductor of 451/452/453 may be interpreted as a material in the recess) in the recess(recess formed by 451/452/453), the material comprising oxygen and one or more of silicon, aluminum, hafnium, zirconium, or nitrogen (silicon)[0131 of Abe].

Re claim 24 Chaode and Abe disclose the TFT apparatus of claim 21, further comprising a dielectric material (700) in the
recess(recess formed by 451/452/453).

Re claim 25 Chaode and Abe disclose the TFT apparatus of claim 21, further comprising a passivation material(700) in the recess(recess formed by 451/452/453).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaode (CN 105892221, examiner uses machine translation, hereinafter Chaode) in view of Kato (USPGPUB DOCUMENT: 20170317183, hereinafter Kato).


Re claim 5 Chaode and Abe disclose the TFT apparatus of claim 1, 

Chaode and Abe do not disclose wherein:
the first dielectric structure comprises one or more of: Hafnium (Hf), Aluminum (AJ), Zirconium (Zr), or Oxygen (O); and
the second dielectric structure comprises another one or more of: Hafnium (Hf), Aluminum (Al), Zirconium (Zr), or Oxygen (QO).

Kato discloses in Fig 31 wherein:
the first dielectric structure comprises one or more of: Hafnium (Hf), Aluminum (AJ), Zirconium (Zr), or Oxygen (O) (GIa)[0055,0057]; and
the second dielectric structure comprises another one or more of: Hafnium (Hf), Aluminum (Al), Zirconium (Zr), or Oxygen (QO) (GIb)[0055,0163].


It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Kato to replace the material of Chaode’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Claim(s) 11, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaode (CN 105892221, examiner uses machine translation, hereinafter Chaode) and Abe in view of Yiu (USPGPUB DOCUMENT: 20150215840, hereinafter Yiu).

Re claim 11 Chaode and Abe disclose the TFT apparatus of claim 1, further comprising:
wherein the die (TFT) comprises the gate(250), semiconductor body(450)[pg8, para5], two or more dielectric structures(MZ1/MZ2/MZ3H of Abe)], the source[pg 9, para8], and the drain[pg 9, para8];

Chaode and Abe do not disclose further comprising:
a die (TFT) comprising at least one of processor circuitry or memory,
a wireless interface to allow the processor to communicate with another device.

Yiu discloses further comprising: further comprising:
a die (TFT)[0101] comprising at least one of processor circuitry or memory(processor)[0103],
a wireless interface (wireless interface)[0103] to allow the processor to communicate with another device (processor)[0103].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Yiu to the teachings of Chaode in order to to connect to further network infrastructure, such as an evolved packet core (EPC), which can include gateways (such as an S-GW) and applications and/or services [0027, Yiu]

Re claim 26 Chaode and Abe disclose the TFT apparatus of claim 21, further comprising:
wherein the die (TFT) comprises the gate(250), the one or more dielectric layers, the semiconductor body(450)[pg8, para5], the source[pg 9, para8], and the gate(250); 

Yiu discloses further comprising:
a die (TFT)[0101] comprising at least one of processor circuitry or memory(processor)[0103], and
a wireless interface(wireless interface)[0103] to allow the processor to communicate with another device(processor)[0103].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Yiu to the teachings of Chaode in order to to connect to further network infrastructure, such as an evolved packet core (EPC), which can include gateways (such as an S-GW) and applications and/or services [0027, Yiu]



Allowable Subject Matter
Claims 27-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 27-32 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a thin film transistor (TFT) apparatus, comprising:
 a multilayer gate dielectric between the gate and the semiconductor body, the multilayer gate dielectric comprising a first layer, a second layer on the first layer, and a third layer on the second layer, the first layer comprising a first material, the second layer comprising a second material, and a third layer comprising the first material, wherein the first or second material comprises hafnium, zirconium, and oxygen, and the other of the first or second material comprises aluminum and oxygen, in combination with the rest of claim limitations as claimed and defined by the Applicant. 


Response to Arguments
Applicant’s arguments with respect to claim 1, 3, 5-9, 11, 21-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819